Citation Nr: 1020782	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-25 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for right knee instability with strain prior to July 
26, 2007.

2.  Entitlement to a disability rating in excess of 10 
percent for right knee instability with strain after July 26, 
2007.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the right knee.

4.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected right 
knee disabilities.

5.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected right 
knee disabilities.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Atlanta, Georgia.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in December 2009.  A transcript of the hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  Specifically, the Board finds that additional 
development is needed to fulfill the VA's duty to assist 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  

As an initial matter, with regard to the Veteran's increased 
rating claims, he testified at his December 2009 hearing 
before the undersigned Acting Veterans Law Judge that his 
service-connected right knee disabilities had worsened in 
severity since his last VA examination, which was conducted 
in July 2007.  Hearing Transcript (T.) at p. 11-12.  In this 
regard, he specifically stated that, since the July 2007 
examination, he has noticed a decrease in right knee range of 
motion and also an increase of instability.  T. at p. 12.

VA's General Counsel has stated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination).  Because the last medical 
examination of record was conducted in July 2007 and there is 
competent evidence indicating that his right knee disorders 
have worsened, the Veteran should be afforded an additional 
VA examination for the purpose of determining the severity of 
his service-connected right knee disabilities.  See Caffrey 
v. Brown, 6 Vet. App. 377 (1994). 

In addition, with regard to the Veteran's claims for service 
for a left knee disorder and a left hip disorder, the Board 
finds that another VA medical examination and opinion is 
required.  The Board acknowledges that there is a March 2006 
VA examination of record but finds that this examination is 
not sufficient to fulfill the VA's duty to assist pursuant to 
the VCAA.  With regard to the Veteran's left knee disorder, 
the March 2006 VA examination determined that a diagnosis 
could not be rendered because the Veteran was "unable to 
relax his legs."  In addition, with regard to both of his 
claimed disorders, the March 2006 examiner indicated that an 
opinion could not be rendered on the issue of whether the 
Veteran's disorders were related to his service-connected 
right knee disabilities because it was determined the X-ray 
findings did not correlate with the physical examination and, 
as such, malingering was suspected.  

However, the Board notes that there is conflicting medical 
evidence of record.  Private medical records dated September 
2007 and March 2009 document that the Veteran is actively 
receiving treatment for instability and loss of range of 
motion of the left knee and loss of range of motion of the 
left hip.  Also of records are two opinions submitted by the 
Veteran's private physician.  The first, dated October 2005, 
indicated that the Veteran's right knee "may have caused" 
his left knee and left hip pain, and the second, dated 
November 2005, also suggested that his left knee and left hip 
pain "may be from" his chronic right knee pain.  In this 
regard, the Board notes that while the private opinions are 
not dispositive of the issue of medical causation (see Obert 
v. Brown, 5 Vet. App. 30 (1993), indicating that a medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus), 
this evidence is nonetheless sufficient to "indicate" that 
a current disorder "may be associated" with service as is 
required to trigger VA's duty to provide an examination under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As there is evidence that the Veteran is being treated for a 
left hip disorder and a left knee disorder that may be 
related to his service-connected disorder, the Board finds 
that another VA examination and opinion is warranted in order 
to determine the nature and extent of the Veteran's claimed 
disorders, to include whether the Veteran's left hip and left 
knee complaints are causally related to his service-connected 
right knee disabilities.  

Also, for the sake of being thorough, the Veteran should be 
asked to complete a medical release to obtain records from 
his private care providers.

Accordingly, the case is REMANDED for the following actions:


1.  The Veteran should be asked to provide 
the names of all VA and non-VA health care 
providers that have treated him for his 
bilateral knee and left hip disabilities 
since 2005.  After securing the necessary 
release, those records should be obtained.  
Any negative reply should be properly 
annotated into the record.

2.  After the above has been completed, 
schedule the Veteran for an appropriate 
examination to determine the current 
nature and severity of his right knee 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should report the range of 
motion measurements for right knee, in 
degrees.  He or she should further comment 
as to whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should state whether there is 
any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.

The examiner should identify the 
limitation of activity imposed by the 
Veteran's service-connected right knee 
disability with a full description of the 
effects the disability have upon his 
ordinary activities.  The examiner should 
also fully describe the impact the 
disability has on the Veteran's economic 
adaptability.

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the requested 
opinions cannot be made without resorting 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report prepared must 
be typed.

3. The RO should also arrange for a 
physician with appropriate expertise to 
review the veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least as 
likely as not (probability of 50 percent 
or greater) that the Veteran's right knee 
disability caused or aggravated: (a) a 
left knee disorder; and/or (b) left hip 
disorder.  If it is determined that 
aggravation beyond the natural progress of 
disorders exists, the examiner should be 
asked to identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of severity of 
symptoms due to service connected 
aggravation.  

In rendering an opinion, the examiner is 
directed to discuss and address the 
conflicting medical evidence of record, 
including the opinions provided by the 
Veteran's private physician suggesting a 
causal connection between his claimed 
disorders and his service-connected right 
knee disability, as well as the March 2006 
examiner's determination that the disparity 
between X-ray findings and physical 
examination suggested malingering.

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.  If the requested 
opinions cannot be made without resorting 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report prepared must 
be typed.

4.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of the 
case in supplemental statement of the case 
in January 2009.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

